      Case 3:20-cv-05186-BHS Document 57 Filed 05/21/21 Page 1 of 1




   UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON
                                AT TACOMA



MADELEINE BARLOW,,                                JUDGMENT IN A CIVIL CASE

                      Plaintiff,                  CASE NO. 3:20-cv-05186-BHS
       v.

STATE OF WASHINGTON d/b/a
Washington State University,

                      Defendant.



    Jury Verdict. This action came before the Court for a trial by jury. The issues have been
    tried and the jury has rendered its verdict.

    Decision by Court. This action came to consideration before the Court. The issues have
    been considered and a decision has been rendered.

    The Court does hereby find and ORDER as follows:

        Plaintiff’s motion for summary judgment is granted. Judgment is for defendant.

    Dated this 21st day of May 2021.

                                           William M. McCool
                                           Clerk

                                           s/Ann Duke
                                           Deputy Clerk
